


Exhibit 10.16

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into effective as of November 6, 2008 (“Effective Date”) by and between
CYMER, INC., a Nevada corporation (the “Company”) and the Company’s President
and Chief Operating Officer (COO), EDWARD J. BROWN, JR. (the “Employee”).  This
Agreement shall replace and supersede that certain Amended and Restated
Employment Agreement between Employee and the Company entered into effective as
of December 1, 2007 (the “Original Employment Agreement”).

 

RECITALS

 

A.                                   The Company and Employee previously entered
into the Original Employment Agreement and desire to amend and restate the
Original Employment Agreement in its entirety as set forth herein, effective as
of the Effective Date, to clarify the application of Section 409A of the
Internal Revenue Code to the benefits that may be provided to Employee.

 

B.                                     The Company may from time to time need to
address the possibility of an acquisition transaction or change of control
event.  The Board of Directors of the Company (the “Board”) recognizes that such
events can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities.  The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company, although no such Change of Control is now
contemplated.

 

C.                                     The Board believes that it is in the best
interests of the Company and its stockholders to provide the Employee with an
incentive to continue the Employee’s employment and to motivate the Employee to
maximize the value of the Company upon a Change of Control for the benefit of
its stockholders.

 

D.                                    The Board believes that it is imperative
to provide the Employee with certain benefits upon a Change of Control and,
under certain circumstances, upon termination of the Employee’s employment in
connection with a Change of Control, which benefits are intended to provide the
Employee with financial security and provide sufficient incentive and
encouragement to the Employee to remain with the Company notwithstanding the
possibility of a Change of Control.

 

E.                                      To accomplish the foregoing objectives,
the Board has directed the Company, upon execution of this Agreement by the
Employee, to agree to the terms provided herein.

 

F.                                      Certain capitalized terms used in this
Agreement are defined in Section 7 below.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of the Employee by the Company, the parties agree
as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                      Duties and Scope of Employment.  The
Company shall employ the Employee in the position of President and Chief
Operating Officer (COO) as such position has been defined in terms of
responsibilities and compensation as of the Effective Date of this Agreement;
provided, however, that the Board shall have the right, at any time prior to the
occurrence of a Change of Control, to revise such responsibilities and
compensation as the Board in its discretion may deem necessary or appropriate. 
The Employee shall comply with and be bound by the Company’s operating policies,
procedures and practices from time to time in effect during the Employee’s
employment.  During the term of the Employee’s employment with the Company, the
Employee shall continue to devote the Employee’s full time, skill and attention
to the Employee’s duties and responsibilities, and shall perform them
faithfully, diligently and competently, and the Employee shall use the
Employee’s best efforts to further the business of the Company and its
affiliated entities.

 

2.                                      Base Compensation.  The Company shall
pay the Employee as compensation for the Employee’s services a base salary,
which as the Effective Date of this Agreement is at the annualized rate of
$465,000.00 (and which may be modified from time to time in accordance with this
Agreement, the “Base Compensation”).  The Base Compensation shall be paid
periodically in accordance with normal Company payroll practices.  The Board or
the Compensation Committee of the Board shall review the Base Compensation
according to normal Company practice, but no less frequently than annually, and
may in its discretion modify the Base Compensation but may not decrease the Base
Compensation below the dollar amount specified above, unless Employee consents
to such reduction.

 

3.                                      Incentive Compensation.  During the term
of this Agreement, the Employee shall be eligible to receive payments under the
Company’s various incentive and bonus programs as approved from time to time by
the Board or the Compensation Committee of the Board in either’s sole
discretion.  Any payment payable thereunder shall be payable in accordance with
the applicable program and the Company’s normal practices and policies.

 

4.                                      Employee Benefits.  The Employee shall
be eligible to participate in the employee benefit plans and executive
compensation programs maintained by the Company applicable to other key
executives of the Company, including (without limitation) retirement plans,
savings or profit-sharing plans, stock option, stock purchase or other equity
plans, incentive bonus program, 3-year bonus program or other long-term
incentive programs, bonus programs, life, disability, health, accident and other
insurance programs, paid vacations, and similar plans or programs, subject in
each case to the generally applicable terms and conditions of the applicable
plan or program in question and to the sole determination of the Board or any
committee administering such plan or program.

 

5.                                      Employment Relationship.  The Company
and the Employee acknowledge that the Employee’s employment is and shall
continue to be at-will, as defined under applicable law.  If the Employee’s
employment terminates for any reason, the Employee shall not be entitled to any
payments, benefits, damages, awards or compensation other than as provided by
this Agreement, or as may otherwise be available in accordance with any Company
plan or policy approved by the Board.

 

2

--------------------------------------------------------------------------------


 

6.                                     Termination Benefits.

 

(a)                                  Subject to Sections 8 and 9 below, if upon
or within eighteen (18) months after a Change of Control either (i) the Company
terminates the Employee’s employment due to an Involuntary Termination other
than for Cause, or (ii) the Employee voluntarily resigns for Good Reason, then
the Employee shall be entitled to receive severance and other benefits pursuant
to this Section 6; provided, however, that in order to receive such benefits the
Employee must deliver to the Company an executed Waiver and Release in the form
attached hereto as Exhibit A, or such other form as the Company may require (the
“Release”), within the time period set forth therein, but in no event later than
forty-five days following the Employee’s termination, and the Employee must
permit the Release to become effective in accordance with its terms.  
Notwithstanding the foregoing, Employee shall not be entitled to receive any
severance or other benefits pursuant to this Section 6 if the Board, as
constituted prior to the Change in Control, determined that Employee was demoted
by the Company to a position not eligible for an Employment Agreement prior to
the Change of Control from the position held by Employee as of the Effective
Date.  The foregoing determination may be made at any time by the Board prior to
a Change in Control, shall be made in the Board’s sole discretion, and shall be
binding and conclusive on all persons, including Employee.

 

(i)                                    Pay Continuation.  The Employee shall be
entitled to monthly payments equal to (A) one-twelfth (1/12) of the greater of
the Base Compensation in effect immediately prior to the Change of Control and
the Base Compensation in effect immediately prior to such termination plus
(B) one-thirty-sixth (1/36) of the aggregate amounts paid to the Employee under
the Company’s bonus and incentive programs with respect to the three previous
calendar years.  Such monthly payments shall be paid according to the normal
payroll practice of the Company for 24 months following the effective date of
the Release (the “Termination Period”).

 

(ii)                                Incentive Payments.

 

(1)                                 The Employee shall be entitled to receive a
percentage of each of the Employee’s Target Incentives for any on-going calendar
period in which such termination occurs.  Such percentage shall equal a
fraction, the numerator of which shall be the number of days in such calendar
period up to and including the date of such termination and the denominator of
which shall be the number of days in such calendar period.  Such amount shall be
payable according to the normal practice of the Company with respect to the
payment of such compensation.  “Target Incentive” shall mean the maximum amount
payable to the Employee at the end of a calendar period under any Company bonus
or incentive program if all of such program’s corporate and individual
performance objectives for that period are met.  “Target Incentive” does not
include amounts payable under the Company’s 3-year bonus program, long-term
incentive plan or similar plan or program.

 

(2)                                 The unvested portion of any bonus accrued
for Employee under the Company’s 3-year bonus program, long-term incentive plan
or similar plan or program shall vest and become payable in full in a lump sum
as soon as administratively practicable following the effective date of the
Release.

 

3

--------------------------------------------------------------------------------


 

(iii)                            Equity Awards.  The unvested portion of any
stock option(s) or other equity award(s) held by the Employee under the
Company’s equity plans shall vest and become exercisable in full effective as of
the date of such termination (but contingent upon the effectiveness of the
Release).  The Employee shall be entitled to exercise all of the Employee’s
vested stock options until the later of (A) the original post-termination
exercise period provided in the Employee’s stock option agreement or (B) one
year from the date of such termination (but not beyond the earlier of (1) the
original contractual life of the option, or (2) ten years from the original
grant date of the option).

 

(iv)                               Medical Benefits.  Assuming the Employee
timely and accurately elects to continue his health insurance benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), commencing
with the effective date of the Release the Company shall pay the COBRA premiums
for the Employee and his or her qualified beneficiaries until the earliest of
(i) the end of the Termination Period, (ii) the expiration of the Employee’s
continuation coverage under COBRA and any applicable state COBRA-like statute
that provides mandated continuation coverage or (iii) the date the Employee
becomes eligible for health insurance benefits of a subsequent employer.

 

(b)                                  In the event the Employee voluntarily
resigns employment with the Company for any reason within the 30-day period
beginning one year after a Change of Control (the “Change of Control Resignation
Period”), provided that the Employee delivers the Release required by
Section 6(a) and permits it to become effective in accordance with its terms,
the Employee shall receive the severance and other benefits set forth in
Sections 6(a)(i)-(iv) above.

 

7.                                      Definition of Terms.  The following
terms referred to in this Agreement shall have the following meanings:

 

(a)                                  Cause.  “Cause” shall mean any of the
following: (i) any act of personal dishonesty taken by the Employee in
connection with the Employee’s responsibilities as an employee and intended to
result in substantial personal enrichment of the Employee, (ii) conviction of a
felony that is injurious to the Company, (iii) a willful act by the Employee
which constitutes gross misconduct and which is injurious to the Company, or
(iv) continued violations by the Employee of the Employee’s obligations under
Section 1 of this Agreement after there has been delivered to the Employee a
written demand for performance from the Company which describes the basis for
the Company’s belief that the Employee has not substantially performed the
Employee’s duties.

 

(b)                                  Change of Control.  “Change of Control”
shall mean the occurrence of any of the following events:

 

(i)                                    The acquisition by any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) (other than the
Company or a person that directly or indirectly is controlled by the Company) of
the “beneficial ownership” (as defined in Rule 13d-3 under said Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; or

 

4

--------------------------------------------------------------------------------


 

(ii)                                A change in the composition of the Board
occurring within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors.  “Incumbent Directors” shall mean
directors who either (A) are directors of the Company as of the date hereof, or
(B) are elected to the Board with the affirmative votes of at least a majority
of the Incumbent Directors at the time of such election or (C) are nominated for
election to the Board by a committee of the Board, at least a majority of whose
members are Incumbent Directors at the time of such nomination (but in each case
shall not include an individual not otherwise an Incumbent Director whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or

 

(iii)                            A merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation.

 

(c)                                  Disability.  “Disability” shall mean the
Employee is prevented from performing his duties to the Company by reason of any
physical or mental incapacity that results in Employee’s satisfaction of all
requirements necessary to receive benefits under the Company’s long-term
disability plan due to a total disability

 

(d)                                  Exchange Act.  “Exchange Act” shall mean
the Securities Exchange Act of 1934, as amended.

 

(e)                                  Good Reason.  Employee shall have “Good
Reason” for Employee’s resignation if any of the following occurs without
Employee’s consent:  (i) a significant reduction of the Employee’s duties or
responsibilities relative to the Employee’s duties or responsibilities in effect
immediately prior to such reduction (it is intended that a reduction in duties
or responsibilities solely by virtue of the Company being acquired and made part
of a larger entity (as, for example, when the Chief Financial Officer of Company
remains as such following a Change of Control and is not made the Chief
Financial Officer of the acquiring corporation) shall constitute an “Involuntary
Termination”; (ii) without the Employee’s express written consent, a material
reduction by the Company in the Base Compensation or any Target Incentive of the
Employee as in effect immediately prior to such reduction, or the ineligibility
of the Employee to continue to participate in any long-term incentive plan of
the Company; (iii) the relocation of the Employee to a facility or a location
more than fifty (50) miles from the Employee’s then present location, without
the Employee’s express written consent; or (v)  a material breach by the Company
of Section 10 of this Agreement. Provided however that, such termination by the
Employee shall only be deemed for Good Reason pursuant to the foregoing
definition if: (i) the Employee gives the Company written notice of the intent
to terminate for Good Reason within thirty (30) days following the first
occurrence of the condition(s) that the Employee believes constitutes Good
Reason, which notice shall describe such condition(s); (ii) the Company fails to
remedy such condition(s) within thirty (30) days following receipt of the
written notice (the “Cure Period”); and (iii) the Employee terminates employment
within thirty (30) days following the end of the Cure Period.

 

5

--------------------------------------------------------------------------------


 

(f)                                    Involuntary Termination.  “Involuntary
Termination” shall mean any involuntary termination of the Employee by the
Company which is not effected for death or Disability or which is or could have
been effected for Cause.

 

8.                                      Limitation on Payments.

 

(a)                                  In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to the Employee
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
Section 8 would be subject to the excise tax imposed by Section 4999 of the
Code, then the Employee’s termination benefits under Section 6 shall be payable
either (i) in full, or (ii) as to such lesser amount which would result in no
portion of such termination benefits being subject to excise tax under
Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by the Employee on an after-tax
basis, of the greatest amount of termination benefits under this Agreement,
notwithstanding that all or some portion of such termination benefits may be
taxable under Section 4999 of the Code.

 

(b)                                  If a reduction in the payments and benefits
that would otherwise be paid or provided to the Employee under the terms of this
Agreement is necessary to comply with the provisions of Section 8(a), the
Employee shall be entitled to select which payments or benefits will be reduced
and the manner and method of any such reduction of such payments or  benefits
(including but not limited to the number of options that would vest under
Section 6(a)(iii)) subject to reasonable limitations (including, for example,
express provisions under the Company’s benefit plans) so long as the
requirements of Section 8(a) are met.  Within thirty (30) days after the amount
of any required reduction in payments and benefits is finally determined in
accordance with the provisions of Section 8(c), the Employee shall notify the
Company in writing regarding which payments or benefits are to be reduced.  If
no notification is given by the Employee, the Company will determine which
amounts to reduce.  If, as a result of any reduction required by Section 8(a),
amounts previously paid to the Employee exceed the amount to which the Employee
is entitled, the Employee will promptly return the excess amount to the Company.

 

(c)                                  Any determination required under this
Section 8 shall be made in writing by a nationally recognized accounting or
consulting firm appointed by the Company, which firm shall not then be serving
as accountant or auditor for or consultant to the Company or the person or
entity that effected the Change in Control and whose determinations shall be
conclusive and binding upon the Employee and the Company for all purposes.  For
purposes of making the calculations required by this Section 8, such firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  The Company and the Employee shall furnish
to such firm such information and documents as such firm may reasonably request
in order to make a determination under this Section 8.  The Company shall bear
all costs such firm may reasonably incur in connection with any calculations
contemplated by this Section 8.

 

9.                                      Application of Code Section 409A. 
Notwithstanding anything to the contrary set forth herein, any severance benefit
amounts that constitute “nonqualified deferred compensation”

 

6

--------------------------------------------------------------------------------


 

within the meaning of Section 409A of the Code shall not commence in connection
with Employee’s termination of employment unless and until Employee has also
incurred a “separation from service” within the meaning of Section 409A of the
Code, unless the Company reasonably determines that such amounts may be provided
to Employee without causing Employee to incur the additional 20% tax under
Section 409A.  Severance benefits payable pursuant to this Agreement, to the
extent of payments made from the date of termination of Employee’s employment
through March 15th of the calendar year following such termination, are intended
to constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations and thus payable pursuant to the “short-term deferral”
rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations; to the
extent such payments are made following said March 15th, they are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations made upon an involuntary termination from service and
payable pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to
the maximum extent permitted by said provision, with any excess amount being
regarded as subject to the distribution requirements of Section 409A(a)(2)(A) of
the Code, including, without limitation, the requirement of
Section 409A(a)(2)(B)(i) of the Code that payment to Employee be delayed until 6
months after Employee’s separation from service if Employee is a “specified
employee” within the meaning of the aforesaid section of the Code at the time of
such separation from service.  Notwithstanding the above, any severance benefits
payable pursuant to this Agreement in the event of any termination of employment
that occurs during the Change of Control Resignation Period shall be delayed
until 6 months after Employee’s separation from service if Employee is a
“specified employee” within the meaning of the aforesaid section of the Code at
the time of such separation from service.  In the event that a 6 month delay of
payment of any such severance benefits is required, on the first regularly
scheduled pay date following the conclusion of the delay period Employee shall
receive a lump sum payment or benefit in an amount equal to the severance
benefits that were so delayed, and any remaining severance benefits shall be
paid on the same basis and at the same time as otherwise specified pursuant to
this Agreement (subject to applicable tax withholdings and deductions).

 

10.                               Successors.

 

(a)                                  Company’s Successors.  Any successor to the
Company (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and assets shall assume the obligations under this Agreement
and agree expressly to perform the obligations under this Agreement in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession.  The Company shall obtain the
assumption of this Agreement by any successor or assign of the Company. which
shall agree to assume the obligations and perform all of the terms and
conditions of this Agreement.  For all purposes under this Agreement, the term
“Company” shall include any Successor to the Company’s business and assets which
executes and delivers the assumption agreement described in this
Section 10(a) or which becomes bound by the terms of this Agreement by operation
of law.

 

(b)                                  Employee’s Successors.  The terms of this
Agreement and all rights of the Employee hereunder shall inure to the benefit
of, and be enforceable by, the Employee’s personal or legal representatives,
executors, administrators, successors, heirs, devisees and legatees.

 

7

--------------------------------------------------------------------------------


 

11.                               Notice.  Notices and all other communications
contemplated by this Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid. In the case of the
Employee, mailed notices shall be addressed to him at the home address which he
most recently communicated to the Company in writing.  In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.

 

12.                               Miscellaneous Provisions.

 

(a)                                  Waiver.  No provision of this Agreement
shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by the Employee and by an
authorized officer of the Company (other than the Employee).  No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

 

(b)                                  Whole Agreement.  No agreements,
representations or understandings (whether oral or written and whether express
or implied) which are not expressly set forth in this Agreement have been made
or entered into by either party with respect to the subject matter hereof.  This
Agreement represents the Company’s and the Employee’s entire understanding with
respect to the subject matter contained herein and supersedes all previous
understandings, written or oral between the Company and the Employee concerning
the subject matters of this Agreement, including but not limited to the Original
Employment Agreement.

 

(c)                                  Choice of Law.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California.

 

(d)                                  Severability.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision hereof, which shall
remain in full force and effect.

 

(e)                                  Arbitration.  Any dispute or controversy
arising out of, relating to or in connection with this Agreement shall be
settled exclusively by binding arbitration in San Diego, California, in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association then in effect.  Judgment may be entered on
the arbitrator’s award in any court having jurisdiction.  The arbitrator shall:
(i) have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; and
(ii) issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award.  Both the Employee and
the Company shall be entitled to all rights and remedies they would have in a
court of law.  The Company shall pay all fees in excess of those which will be
required if the dispute were decided in a court of law.

 

(f)                                    No Assignment of Benefits.  The rights of
any person to payments or benefits under this Agreement shall not be made
subject to option or assignment, either by voluntary or involuntary assignment
or by operation of law, including (without limitation) bankruptcy,

 

8

--------------------------------------------------------------------------------


 

garnishment, attachment or other creditor’s process, and any action in violation
of this Section 12(f) shall be void.

 

(g)                                 Assignment by Company.  The Company may
assign its rights under this Agreement to an affiliate, and an affiliate may
assign its rights under this Agreement to another affiliate of the Company or to
the Company; provided, however, that no assignment shall be made if the net
worth of the assignee is less than the net worth of the Company at the time of
assignment.  In the case of any such assignment, the term “Company” when used in
a section of this Agreement shall mean the corporation that actually employs the
Employee.

 

(h)                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together will constitute one and the same instrument.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

COMPANY:

CYMER, INC.

 

 

 

By:

/s/ Teddi Reilly

 

 

 

Title:

Vice President, Human Resources

 

 

 

Date:

12/09/08

 

 

 

 

EMPLOYEE:

/s/ Edward J. Brown, Jr.

 

EDWARD J. BROWN, JR.

 

 

 

Date:

11/18/08

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

TO BE SIGNED FOLLOWING TERMINATION

 

In consideration of the payments and other benefits set forth in the Amended and
Restated Employment Agreement dated November 6, 2008, to which this form is
attached (the “Employment Agreement”), I, Edward J. Brown, Jr., hereby furnish
Cymer, Inc. (the “Company”), with the following release and waiver (“Release and
Waiver”).

 

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver.  This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended).

 

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” I hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Company.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company.  If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that:  (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise

 

2

--------------------------------------------------------------------------------


 

after this Release and Waiver is executed; (b) I should consult with an attorney
prior to executing this Release and Waiver; and (c) I have twenty-one (21) days
from the date of termination of my employment with the Company in which to
consider this Release and Waiver (although I may choose voluntarily to execute
this Release and Waiver earlier); (d) I have seven (7) days following the
execution of this Release and Waiver to revoke my consent to this Release and
Waiver; and (e) this Release and Waiver shall not be effective until the seven
(7) day revocation period has expired unexercised.

 

If I am less than 40 years of age upon execution of this Release and Waiver, I
acknowledge that I should consult with an attorney prior to executing this
Release and Waiver; and I have five (5) days from the date of termination of my
employment with the Company in which to consider this Release and Waiver
(although I may choose voluntarily to execute this Release and Waiver earlier).

 

I acknowledge my continuing obligations under my Proprietary Information and
Inventions Agreement, a copy of which is attached hereto (the “Proprietary
Information and Inventions Agreement”).  Pursuant to the Proprietary Information
and Inventions Agreement I understand that among other things, I must not use or
disclose any confidential or proprietary information of the Company and I must
immediately return all Company property and documents (including all embodiments
of proprietary information) and all copies thereof in my possession or control. 
I understand and agree that my right to the severance pay I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my Proprietary Information & Inventions
Agreement.

 

This Release and Waiver, including the Proprietary Information and Inventions
Agreement attached hereto, constitutes the complete, final and exclusive
embodiment of the entire agreement between the Company and me with regard to the
subject matter hereof.  I am not relying on any promise or representation by the
Company that is not expressly stated herein.  This Release and Waiver may only
be modified by a writing signed by both me and a duly authorized officer of the
Company.

 

 

Date:

 

 

By:

 

 

Edward J. Brown, Jr.

 

3

--------------------------------------------------------------------------------
